DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 8, 9 and 20 are objected to because of the following informalities:  
Cla.  
Claim 8 is written as "... diagnosis method of claim 3. wherein ..." and should be "... diagnosis method of claim 3, wherein ...".
Claim 9.
Claim 9.
Claim 20 is written as “… and the vertical axis correspond to …” and should be “… and the vertical axis correspond to ‘0.’ ”, if the intent was for claim 20 to parallel claim 9.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (CN 107045720).
Regarding claim 1, Wang et al teaches a glaucoma diagnosis method (retinal lesion diagnosis from fundus image(s); ¶ [0012]), comprising: performing data amplification of generating multiple transformed images for an original fundus image based on a preprocessed image of the original fundus image (pre-processing of original fundus image(s) in step S100 can also undergo data amplification in the amplification unit 110 and generate multiple transformed images; Figs 5 and 8 and ¶ [0075] – [0077], [0112]); allowing multiple individual learning models of different types to be learned based on the multiple transformed images (fundus images are further processed in artificial neural network 10A, including first neural network 12, second neural network 22 and third neural networks 14 at step S200; Figs 3 and 8 and ¶ [0052], [0095], [0113]) and generating a glaucoma determination model based on respective outputs of the learned multiple individual learning models (diagnostic determination of the retinal lesion after neural network processing at step S300; Fig 8 and ¶ [0100], [0114]); and diagnosing a class of glaucoma for the original fundus image based on the glaucoma determination model (diagnosis classification based on output dimension; Fig 8 ¶ [0096], [0115]).
Regarding claim 2, Wang et al teaches the glaucoma diagnosis method of claim 1, wherein performing the data amplification comprises designating multiple capture areas for generating the multiple transformed images within a range preset (multiple images and capture areas can be used, in example four with two from the left and two from the right eye, for creating the fundus image pair in step S100; Fig 8 and ¶ [0059], [0112]) based on an optic disc detected from the preprocessed image (in pre-processing module 11, the area detecting unit 111 can focus on the optic disc (bright circle)); Figs 1 and 4 and ¶ [0069]).
Regarding claim 3, Wang et al teaches the glaucoma diagnosis method of claim 2, wherein each of the multiple capture areas has a shape of a square, having sides of a preset length, in consideration of a size of the optic disc (adjusting unit 112 can process fondus image to square shape; Figs 4 and 8 and ¶ [0070], [0112]) and has a center of gravity thereof located on a circumference of a virtual circle having a center of the optic disc as a center of the virtual circle, wherein a radius of the virtual circle is greater than that of a circle corresponding to a boundary of the optic disc (in pre-processing module 11, the area detecting unit 111 can focuses on the optic disc as the center of the fundus area and area detection may use Hough transform to detect specific area; Figs 1 and 4 and ¶ [0069]).
Regarding claim 4, Wang et al teaches the glaucoma diagnosis method of claim 1, wherein output grades of the multiple individual learning models are equal to or greater than a third grade having at least three outputs (first neural network 12 and second neural network 22 output can be a variable number, while third neural network 14 output dimension may be adjusted according to the analysis and equal to the output of the first and second network; ¶ [0089], [0096]).
Regarding claim 5, Wang et al teaches the glaucoma diagnosis method of claim 1, wherein generating the determination model is configured to generate the determination model based on a matrix into which respective outputs of the learned multiple individual learning models are digitized and integrated (neural networks 12, 22 characteristic sets are known as “characteristic matrix”, are digital, and are integrated with the pre-processing modules 11 and 21; Fig 3 and ¶ [0053], [0139]).  
Regarding claim 10, Wang et al teaches the glaucoma diagnosis method of claim 1, wherein the multiple individual learning models correspond to Convolutional Neural Networks (CNN) (first neural network 12, second neural network 22 and third neural networks 14 can correspond to CNNs; ¶ [0082], [0099]) and are different from each other in at least one of a number of hidden layers in a corresponding CNN, a type of input data, and a number of outputs (neural network include multiple layers for specific characteristic analysis; ¶ [0085] - [0089]).
Regarding claim 12, Wang et al teaches a glaucoma diagnosis apparatus (retinal lesion diagnosis from fundus image; ¶ [0012]), comprising: a preprocessing unit for generating a preprocessed image of an original fundus image (pre-processing unit 11 and 21 for pre-processing fundus image pair; Fig 3 and ¶ [0064] – [0067]); a data amplification unit for generating multiple transformed images for the original fundus image based on the preprocessed image (amplification unit 110 to amplify data sample and generate multiple transformed images; Fig 5 and ¶ [0075] – [0077]); a glaucoma determination model generation unit for allowing multiple individual learning models of different types to be learned based on the multiple transformed images (fundus images are further processed in artificial neural network 10A, including first neural network 12, second neural network 22 and third neural networks 14; Figs 3 and ¶ [0052], [0095]) and generating a glaucoma determination model based on respective outputs of the learned multiple individual learning models (diagnostic determination of the retinal lesion after neural network processing; Fig 3 and ¶ [0100]); a processing unit for diagnosing a class of glaucoma for the original fundus image based on the glaucoma determination model (diagnosis classification based on output dimension from program executed on computer-readable storage medium; Fig 3 ¶ [0096], [0139]); and a storage unit for storing the multiple individual learning models and the glaucoma determination model (program stored on computer-readable storage medium; ¶ [0139]).
Regarding claim 13, Wang et al teaches the glaucoma diagnosis apparatus of claim 12, wherein the data 38amplification unit designates multiple capture areas for generating the multiple transformed images within a range preset (multiple images and capture areas can be used, in example four with two from the left and two from the right eye, for creating the fundus image pair in step S100; Fig 8 and ¶ [0059], [0112]) based on an optic disc detected from the preprocessed image (in pre-processing module 11, the area detecting unit 111 can focus on the optic disc (bright circle)); Figs 1 and 4 and ¶ [0069]).
Regarding claim 14, Wang et al teaches the glaucoma diagnosis apparatus of claim 13, wherein each of the multiple capture areas has a shape of a square, having sides of a preset length, in consideration of a size of the optic disc (adjusting unit 112 can process fondus image to square shape; Figs 4 and 8 and ¶ [0070], [0112]) and has a center of gravity thereof located on a circumference of a virtual circle having a center of the optic disc as a center of the virtual circle, wherein a radius of the virtual circle is greater than that of a circle corresponding to a boundary of the optic disc (in pre-processing module 11, the area detecting unit 111 can focuses on the optic disc as the center of the fundus area and area detection may use Hough transform to detect specific area; Figs 1 and 4 and ¶ [0069]).
Regarding claim 15, Wang et al teaches the glaucoma diagnosis apparatus of claim 12, wherein output grades of the multiple individual learning models are equal to or greater than a third grade having at least three outputs (first neural network 12 and second neural network 22 output can be a variable number, while third neural network 14 output dimension may be adjusted according to the analysis and equal to the output of the first and second network; ¶ [0089], [0096]).
Regarding claim 16, Wang et al teaches the glaucoma diagnosis apparatus of claim 12, wherein the glaucoma determination model generation unit generates the glaucoma determination model based on a matrix into which respective outputs of the learned multiple individual learning models are digitized and integrated (neural networks 12, 22 characteristic sets are known as “characteristic matrix”, are digital, and are integrated with the pre-processing modules 11 and 21 in the artificial neural network 10A; Fig 3 and ¶ [0053], [0139]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 107045720) in view of Kim et al (US PG PUB 2013/0077046).
Regarding claim 6, Wang et al teaches the diagnosis method of claim 3, wherein designating the multiple capture areas is configured to set any one point on the circumference of the virtual circle as a reference point (in pre-processing module 11, the area detecting unit 111 can focuses on the optic disc or the area centered area including the optic disc and macula center as reference point; Figs 1 and 4 and ¶ [0069])
Wang et al does not teach to set multiple centers of gravity corresponding to the multiple capture areas while moving at a preset angle from the reference point.  
 Kim et al is analogous art pertinent to the problem to be solved in this application including
to set multiple centers of gravity corresponding to the multiple capture areas while moving at a preset angle from the reference point (performing multiple concentric circle scans to delineate space coordinates of a center of gravity along virtual path and create a plurality of fitting curves; Figs 7-9 and ¶ [0007] – [0013], [0023]-[0025]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang et al to incorporate the teachings of Kim et al to include to set multiple centers of gravity corresponding to the multiple capture areas while moving at a preset angle from the reference point. By incorporating these normalization thickness measurements, a detection of abnormal retinal changes can be determined, as recognized by Kim et al (¶ [0006]).
Regarding claim 17, Wang et al teaches the glaucoma diagnosis apparatus of claim 14, wherein the data amplification unit sets any one point on the circumference of the virtual circle as a reference point (in pre-processing module 11, the area detecting unit 111 can focuses on the optic disc or the area centered area including the optic disc and macula center as reference point; Figs 1 and 4 and ¶ [0069])
Wang et al does not teach to set multiple centers of gravity corresponding to the multiple capture areas while moving at a preset angle from the reference point.  
 Kim et al is analogous art pertinent to the problem to be solved in this application including
to set multiple centers of gravity corresponding to the multiple capture areas while moving at a preset angle from the reference point (performing multiple concentric circle scans to delineate space coordinates of a center of gravity along virtual path and create a plurality of fitting curves; Figs 7-9 and ¶ [0007] – [0013], [0023]-[0025]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang et al to incorporate the teachings of Kim et al to include to set multiple centers of gravity corresponding to the multiple capture areas while moving at a preset angle from the reference point. By incorporating these normalization thickness measurements, a detection of abnormal retinal changes can be determined, as recognized by Kim et al (¶ [0006]).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 107045720) in view of Cai et al (CN 106920227).
Regarding claim 7, Wang et al teaches the glaucoma diagnosis method of claim 2, wherein performing the data amplification is configured to generate multiple captured images by capturing images of the multiple capture areas (multiple images and capture areas can be used, in example four with two from the left and two from the right eye, for creating the fundus image pair; ¶ [0059]), and generates the multiple transformed images by performing 39rotation on each of the multiple captured images (fundus images in the amplification unit 110 can be transformed, such as rotation and color separation; Figs 5 and 8 and ¶ [0077], [0112]).  
Wang et al does not teach channel separation of the captured images.
Cai et al is analogous art pertinent to the problem to be solved in this application including channel separation of the captured images (pre-processing includes channel separation to extract green channel of fundus image; Fig 1 and ¶ [0042] – [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang et al to incorporate the teachings of Cai et al to include channel separation of the captured images. By incorporating channel separation of the captured images, the depth of analysis is expanded through extraction of higher-contrast color and image normalization, as recognized by Cai et al (¶ [0008]).
Regarding claim 18, Wang et al teaches the glaucoma diagnosis apparatus of claim 13, wherein the data amplification unit generates multiple captured images by capturing images of the multiple capture areas (multiple images and capture areas can be used, in example four with two from the left and two from the right eye, for creating the fundus image pair; ¶ [0059]), and generates the multiple transformed images by performing 39rotation on each of the multiple captured images (fundus images in the amplification unit 110 can be transformed, such as rotation and color separation; Figs 5 and 8 and ¶ [0077], [0112]).  
Wang et al does not teach channel separation of the captured images.
Cai et al is analogous art pertinent to the problem to be solved in this application including channel separation of the captured images (pre-processing includes channel separation to extract green channel of fundus image; Fig 1 and ¶ [0042] – [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang et al to incorporate the teachings of Cai et al to include channel separation of the captured images. By incorporating channel separation of the captured images, the depth of analysis is expanded through extraction of higher-contrast color and image normalization, as recognized by Cai et al (¶ [0008]).

Claims 8, 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 107045720) in view of Xu (CN 106529558).
Regarding claim 8, Wang et al teaches the glaucoma diagnosis method of claim 3, including performing data amplification of a preprocessed image (pre-processing of original fundus image(s) in step S100 can also undergo data amplification in the amplification unit 110; Figs 5 and 8 and ¶ [0075] – [0077], [0112]).
	Wang et al does not teach binarizing the fundus image and estimating the center and the boundary of the optic disc based on respective summation vectors of a horizontal axis and a vertical axis of a matrix indicating pixel values of the binary image.  
	Xu is analogous art pertinent to the problem to be solved in this application including binarizing the fundus image (binarizing fundus image at step S11; Figs 1 and 2 and ¶ [0057]) and estimating the center and the boundary of the optic disc based on respective summation vectors of a horizontal axis and a vertical axis of a matrix indicating pixel values of the binary image (estimation of optic disc center and contour line determined by pixel value vectors average sum along x and y axis in step S12; Figs 1 and 2 and ¶ [0057] – [0064]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang et al to incorporate the teachings of Xu to include binarizing the fundus image and estimating the center and the boundary of the optic disc based on respective summation vectors of a horizontal axis and a vertical axis of a matrix indicating pixel values of the binary image. By calculating the vector and feature point to the feature space, the feature value extraction accuracy is improved to better diagnose glaucoma characteristics, as recognized by Xu (¶ [0048]).
Regarding claim 9, Xu teaches the glaucoma diagnosis method of claim 8, wherein estimating the center and the boundary of the optic disc is configured to estimate coordinates of the center in accordance with a maximum value of the summation vector of the horizontal axis and a maximum value of the summation vector of the vertical axis (identification of optic disc center and contour line is based on pixel point grey maximum value used and pixel value vectors average sum along x and y axis in step S12; Figs 1 and 2 and ¶ [0057] – [0064]) and to estimate a radius of the circle corresponding to the boundary based on a remaining portion (dish ratio based on optic disc and contour ratio in S12; ¶ [0059]), other than portions in which values in respective summation vectors of the horizontal axis and the vertical axis correspond to '0' (vector values inherently must be greater than zero to obtain a ratio vector and characteristic value; ¶ [0066]).
Regarding claim 19, Wang et al teaches the glaucoma diagnosis apparatus of claim 14, including a data amplification unit (amplification unit 110 to amplify data sample and generate multiple transformed images; Fig 5 and ¶ [0075] – [0077]). 
	Wang et al does not teach that the apparatus binarizes the fundus image and estimates the center and the boundary of the optic disc based on respective summation vectors of a horizontal axis and a vertical axis of a matrix indicating pixel values of the binary image.  
	Xu is analogous art pertinent to the problem to be solved in this application including binarizing the fundus image (binarizing fundus image at step S11; Figs 1 and 2 and ¶ [0057]) and estimating the center and the boundary of the optic disc based on respective summation vectors of a horizontal axis and a vertical axis of a matrix indicating pixel values of the binary image (estimation of optic disc center and contour line determined by pixel value vectors average sum along x and y axis in step S12; Figs 1 and 2 and ¶ [0057] – [0064]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang et al to incorporate the teachings of Xu to include binarizing the fundus image and estimating the center and the boundary of the optic disc based on respective summation vectors of a horizontal axis and a vertical axis of a matrix indicating pixel values of the binary image. By calculating the vector and feature point to the feature space, the feature value extraction accuracy is improved to better diagnose glaucoma characteristics, as recognized by Xu (¶ [0048]).
Regarding claim 20, Wang et al teaches the glaucoma diagnosis apparatus of claim 19, including a data amplification unit (amplification unit 110 to amplify data sample and generate multiple transformed images; Fig 5 and ¶ [0075] – [0077]). 
	Wang et al does not teach that the apparatus estimates coordinates of the center in accordance with a maximum value of the summation vector of the horizontal axis and a maximum value of the summation vector of the vertical axis, and estimates a radius of the circle corresponding to the boundary- based on a remaining portion, other than portions in which values in respective summation vectors of the horizontal axis and the vertical axis correspond to
Xu is analogous art pertinent to the problem to be solved in this application including that the apparatus estimates coordinates of the center in accordance with a maximum value of the summation vector of the horizontal axis and a maximum value of the summation vector of the vertical axis (identification of optic disc center and contour line is based on pixel point grey maximum value used and pixel value vectors average sum along x and y axis in step S12; Figs 1 and 2 and ¶ [0057] – [0064]), and estimates a radius of the circle corresponding to the boundary- based on a remaining portion (dish ratio based on optic disc and contour ratio in S12; ¶ [0059]), other than portions in which values in respective summation vectors of the horizontal axis and the vertical axis correspond to '0' (vector values inherently must be greater than zero to obtain a ratio vector and characteristic value; ¶ [0066]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 107045720), in view of Xu (CN 106529558), and in further view of Narasimha et al (US PG PUB 20140268046)).
Regarding claim 11, Wang et al teaches the glaucoma diagnosis method of claim 1, further comprising performing preprocessing of generating the preprocessed image (pre-processing of original fundus image(s) in step S100; ¶ [0111]).
Wang et al does not teach detecting a fundus- left tangent line and a fundus-right tangent line based on two-dimensional (2D) matrix values generated based on binarized pixel values of the original fundus image and by deleting an unnecessary area that does not include information about the fundus with respect to the left tangent line and the right tangent line.
Xu is analogous art pertinent to the problem to be solved in this application including two-dimensional (2D) matrix values generated based on binarized pixel values of the original fundus image (binarizing fundus image at the pixel level in step S11 is defined in a two-dimensional space in step S13 and used to extract feature and characteristic values within a matrix in step S15; Figs 1 and 2 and ¶ [0057], [0066], [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang et al to incorporate the teachings of Xu to include two-dimensional (2D) matrix values generated based on binarized pixel values of the original fundus image. By calculating the vector and matrix to generate the multidimensional feature space, the extraction accuracy is improved to better characterize and diagnose glaucoma, as recognized by Xu (¶ [0048]).
Wang et al and Xu does not teach detecting a fundus-left tangent line and a fundus-right tangent line and deleting an unnecessary area that does not include information about the fundus with respect to the left tangent line and the right tangent line.
Narasimha et al is analogous art pertinent to the problem to be solved in this application including detecting a fundus-left tangent line and a fundus-right tangent line (tangent lines detected to eye axis; Fig 8a and ¶ [0068], [0069]) and deleting an unnecessary area that does not include information about the fundus with respect to the left tangent line and the right tangent line (artifacts removed from tangentially oriented scans; ¶ [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang et al and Xu to incorporate the teachings of Narasimha et al to include detecting a fundus-left tangent line and a fundus-right tangent line and deleting an unnecessary area that does not include information about the fundus with respect to the left tangent line and the right tangent line. By incorporating tangent line detection of the fundus image and removal of unnecessary data, the acquisition of quality of image scans is improved, and can further drive acquisition thus saving time, as recognized by Narasimha et al (¶ [0023]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al (WO 2016064089) discloses an apparatus and method form mapping retinal vessels and can be configured for display in real-time.
Wu et al (CN 106204555) discloses a fundus image processing method incorporating a disc positioning method as well a graph based visual saliency model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667                                                                                                                                                                                                        

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667